Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 
Applicant has filed an amendment on 12/16/2021 amending claims 1 and 8. Claim 4 and 11 have been canceled and new claims 26-28 have been added. In virtue of this communication, claims 1-3, 6, 8-10, and 21-28 are currently pending in the instant application. 

Response to Remarks 
In response to the 35 USC § 112 rejections on the term “kiosk”, Applicant traverses the rejections and contends “Applicant's disclosure includes multiple references to kiosks” (page 9). 
However, none of them reveals what actually is being considered a kiosk. The claim language (e.g. claim 21) mandates “... wherein the adaptable device comprises a kiosk ...”. It appears kiosk is a component of the adaptable device, but Examiner is unable to identify which component (or components) of the adaptable device is (or are) considered the claimed “kiosk”. As such, the 35 USC § 112 rejection continues. 
Regarding the 35 USC § 103 rejections, Applicant contends the amended claim language overcomes the rejections. However, the Office finds there are new 35 USC § 112 issues being introduced in the amended claims. Also, different combinations of the references have been applied to render the amended and traversed claims obvious, as explained in more details in the current Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 21 (and similarly claim 23) discloses the following limitation. " wherein the adaptable device comprises a kiosk”. 
However, based on Merriam-Webster Dictionary, definition of kiosk can be
1: a small structure with one or more open sides that is used to vend merchandise (such as newspapers) or services (such as film developing)
2: a small stand-alone device providing information and services on a computer screen
a museum with interactive kiosks
3: an open summerhouse or pavilion
From the dictionary, kiosk is a structure or space, large enough for people to enter. It is unclear how the adaptable devices of claims 21-24 comprise a kiosk. Notice the limitation is not supported by Application Specification neither, see paragraph [0002]. 
	Similarly, claim 25 language discloses “ ... the user action corresponding to an interaction between the user and a kiosk; ... , an adaptation comprising automatically adjusting the kiosk”. The term “kiosk” is indefinite as its definition, or what it actually is, does not appears to be provided by Application Specification. 
Claims 1-3, 6, 21-22 and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 (similarly claims 26-27) recites the limitation, in part, “training the machine learning model with the user feedback”. However, Application Specifications do not appear to include information on how the machine learning model translates the user feedback into training, or how user feedback being converted into training methods or materials, such that the machine learning model is able to learn from.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 8-10, 21-24 and 26 are rejected under 103 as being unpatentable over Kusens; Neil (US 20180357875 A1,Continuation of Application 14/575850, filed on Dec 18, 2014, now Pat. No 10,096223) in view of Chakravarthula; Hari et el (US 20130057553 A1) and Konig; Lars (US 20050171664 A1). 
As to claim 1, Kusens discloses an assistance management system operation method ([0009] FIGs. 1-2) comprising: determining, by a machine learning model (Fig. 1: steps F1a – F1f  paragraphs [0009-0014]), an assistance-initiating characteristic corresponding to a user, wherein determining the assistance-initiating characteristic is based, at least in part, on a user action by the user, the user action corresponding to an interaction between the user and an adaptable device ([0010] At step F1d, if the computerized monitoring system detects a fall based on configurable and specific segments of an individual's body entering a defined fall zone);
Kusens fails to directly disclose determining the assistance-initiating characteristic comprises determining that a time that a user's eyes are squinted. 
However, in a related field of endeavor, Chakravarthula discloses a command determination method and device wherein determining the assistance-initiating characteristic comprises determining that a time that a user's eyes are squinted ([0041] Various embodiments involve a camera mounted on or near a display coupled with a processor programmed to detect, track and/or recognize a face or partial face, or a face region, such as one or two eyes, ... or a facial expression or gesture such as ... blinking) exceeds a threshold time (Chakravarthula does not appear to teach a threshold time that the user's eyes blinking duration has exceeded. However, Application Specification does not provide a criteria on how the threshold time is calculated. Instead, two values of eye-squinting time threshold of 30 seconds and 45 seconds are given as examples. As such, the claimed threshold time has been considered a design option instead). 
It would have been obvious to one of ordinary skill in the art to apply Chakravarthula's blinking as a user assistance-initiating characteristic, into Kusens’ assistance management system, “to improve the computing or television experience” of a user, as revealed by Chakravarthula in [0007]. 
The combination of Kusens and Chakravarthula continues to teach generating, in response to determining the assistance-initiating characteristic, an adaptation corresponding to the assistance-initiating characteristic (Kusens [0013] At step F1e, the computerized monitoring system will monitor the length of time that the configurable and specific segments of the individual's body remain in the fall zone. If those body segments remain in the fall zone for greater than a specified time period (ex. 3 seconds), then a notification is electronically sent by the computerized communication system to the caregivers as shown in step F1f). 
Kusens and Chakravarthula fail to directly teach “an adaptation comprising automatically switching the adaptable device from a touch-controlled mode of operation to a voice-controlled mode of operation, resulting in the adaptable device being configured to accept voice commands in place of touch-screen commands”. 
However, in a related field of endeavor, Konig discloses a control system processes commands received from a user. The control system may control one or more devices with an adaptation comprising automatically switching the adaptable device from a touch-controlled mode of operation to a voice-controlled mode of operation, resulting in the adaptable device being configured to accept voice commands in place of touch-screen commands ([0013-0017] FIG. 1 is a control system configured to receive audio input.
FIG. 2 is a control system configured to receive haptic input.
FIG. 3 is a flow diagram of an exemplary method of inputting data.
FIG. 4 is a flow diagram of an exemplary input channel selection.
FIG. 5 is a second flow diagram of an alternate channel selection
[0045] The method receives inputs in the form of data, information and commands via a haptic input channel 5 or audio input channel 7. Both of the input channels 5 and 7 are connected to a switch 13 that allows for the switching from one input mode to another at any time. The switching may be initiated by the user or by the control system 1. ... The control system 1 automatically switches to the other input channel without the need to restate a command). 
The combination of Kusens, Chakravarthula and Konig continues to teach obtaining user feedback regarding the adaptation (user feedback appears to be an optional action initiated by the user, which is not mandatory as admitted by Application Specification); and training the machine learning model with the user feedback (the preceding limitation is rejected as explained in 35 USC § 112(a) rejection above). 
It would have been obvious to one of ordinary skill in the art to apply Konig's automatic input device switching adaptation method into Kusens’ modified assistance management system, “to provide input in an easy, flexible and user-friendly way, whereby unintentional handling errors are reduced”, as revealed by Konig in [0062]. 

As to claim 2, Kusens, Chakravarthula and Konig disclose the method of claim 1, wherein the method further comprises: obtaining one or more images of the user performing the user action; and wherein determining the assistance-initiating characteristic is based, at least in part, on the one or more images (Kusens [0010] ... The computerized monitoring system receives the raw data from the camera sensor and makes the determination of a fall based on such data). 

As to claim 3, Kusens, Chakravarthula and Konig disclose the method of claim 2, wherein the method further comprises: analyzing the one or more images to identify data features included in the one or more images; and determining the assistance-initiating characteristic among the data features (Kusens [0013] At step F1 e, the computerized monitoring system will monitor the length of time that the configurable and specific segments of the individual's body remain in the fall zone. If those body segments remain in the fall zone for greater than a specified time period (ex. 3 seconds), then a notification is electronically sent by the computerized communication system to the caregivers as shown in step F1 f). 

As to claim 6, Chakravarthula further discloses the method of claim 1, wherein generating the adaptation further comprises automatically changing a size of text displayed on the adaptable device ([0039] ... In another embodiment, the font size or icon size can be adjusted based on the detected distance of the user from the display).

As to claim 8, Kusens discloses an assistance management system ([0009]
FIG. 1) comprising : a processor; and a memory in communication with the processor, the memory containing program instructions that, when executed by the processor, are configured to cause the processor to perform a method ([0004] Non-limiting definitions that will be used in describing certain embodiments of the disclosure include: ...  computerized monitoring system, ... computerized communication system, ... centralized monitoring station), the method comprising: 
determining an assistance-initiating characteristic corresponding to a user, wherein determining the assistance-initiating characteristic is based, at least in part, on a user action by the user ([0010] At step F1d, if the computerized monitoring system detects a fall based on configurable and specific segments of an individual's body entering a defined fall zone), the user action corresponding to an interaction between the user and an adaptable device ([0010] At step F1d, if the computerized monitoring system detects a fall based on configurable and specific segments of an individual's body entering a defined fall zone). 
Kusens fails to directly disclose determining the assistance-initiating characteristic comprises determining that a time that a user's eyes are squinted. 
However, in a related field of endeavor, Chakravarthula discloses a command determination method and device wherein determining the assistance-initiating characteristic comprises determining that a time that a user's eyes are squinted ([0041] Various embodiments involve a camera mounted on or near a display coupled with a processor programmed to detect, track and/or recognize a face or partial face, or a face region, such as one or two eyes, ... or a facial expression or gesture such as ... blinking) exceeds a threshold time (Chakravarthula does not appear to teach a threshold time that the user's eyes blinking duration has exceeded. However, Application Specification does not provide a criteria on how the threshold time is calculated. Instead, two values of eye-squinting time threshold of 30 seconds and 45 seconds are given as examples. As such, the claimed threshold time has been considered a design choice )
It would have been obvious to one of ordinary skill in the art to apply Chakravarthula's blinking as a user assistance-initiating characteristic, into Kusens’ assistance management system, “to improve the computing or television experience” of a user, as revealed by Chakravarthula in [0007]. 
The combination of Kusens and Chakravarthula continues to teach generating, in response to determining the assistance-initiating characteristic, an adaptation corresponding to the assistance-initiating characteristic (Kusens [0013] At step F1e, the computerized monitoring system will monitor the length of time that the configurable and specific segments of the individual's body remain in the fall zone. If those body segments remain in the fall zone for greater than a specified time period (ex. 3 seconds), then a notification is electronically sent by the computerized communication system to the caregivers as shown in step F1f). 
Kusens and Chakravarthula fail to directly teach “an adaptation comprising automatically switching the adaptable device from a touch-controlled mode of operation to a voice-controlled mode of operation, resulting in the adaptable device being configured to accept voice commands in place of touch-screen commands”. 
However, in a related field of endeavor, Konig discloses a control system processes commands received from a user. The control system may control one or more devices with an adaptation comprising automatically switching the adaptable device from a touch-controlled mode of operation to a voice-controlled mode of operation, resulting in the adaptable device being configured to accept voice commands in place of touch-screen commands ([0013-0017] FIG. 1 is a control system configured to receive audio input.
FIG. 2 is a control system configured to receive haptic input.
FIG. 3 is a flow diagram of an exemplary method of inputting data.
FIG. 4 is a flow diagram of an exemplary input channel selection.
FIG. 5 is a second flow diagram of an alternate channel selection
[0045] The method receives inputs in the form of data, information and commands via a haptic input channel 5 or audio input channel 7. Both of the input channels 5 and 7 are connected to a switch 13 that allows for the switching from one input mode to another at any time. The switching may be initiated by the user or by the control system 1. ... The control system 1 automatically switches to the other input channel without the need to restate a command). 
It would have been obvious to one of ordinary skill in the art to apply Konig's automatic input device switching adaptation method into Kusens’ modified assistance management system, “to provide input in an easy, flexible and user-friendly way, whereby unintentional handling errors are reduced”, as revealed by Konig in [0062]. 

 As to claims 9 and 10, Kusens, Chakravarthula and Konig disclose the assistance management system performing the methods of claims 2 and 3, respectively, as explained in claims 2 and 3 Office Action. Claims 9 and 10 are therefore rejected with similar rationale as claims 2 and 3, respectively. 

As to claim 21, Kusens, Chakravarthula and Konig disclose the method of claims 1, wherein the adaptable device comprises a kiosk (Please see 35 USC § 112(b) rejection above. To proceed with prosecution, claimed “kiosk” has been interpreted as “adaptable device”), and wherein the method further comprises: obtaining a first distance between the user and the kiosk; determining that the first distance exceeds a predetermined threshold; and generating the adaptation in response to determining that the first distance exceeds the predetermined threshold (Chakravarthula [0011-12] In some embodiments, the user parameter is a distance from the user to the electronic display. In one embodiment, the font size is increased when the distance is greater than an optimal distance). 

As to claims 22, Kusens, Chakravarthula and Konig disclose the method of claims 21, wherein obtaining the first distance comprises obtaining a second distance between the user's face and a display of the kiosk (Chakravarthula [0048] Distance can be easily determined with the use of an IR sensor or ultrasound sensor. In other embodiments, an image of the user can be taken with a camera, and the distance of the user can be determined by comparing the relative size of the detected face to the size of detected features on the face, such as the eyes, the nose, the lips, etc. In another embodiment, the relative spacing of features on the face can be compared to the detected size of the face to determine the distance of the user from the sensors). 

 As to claims 23 and 24, Kusens, Chakravarthula and Konig disclose the assistance management system performing the methods of claims 21 and 22, respectively, as explained in claims 21 and 22 Office Action above. Claims 23 and 24 are therefore rejected with similar rationale as claims 21 and 22, respectively. 

As to claims 26, Kusens, Chakravarthula and Konig disclose the assistance management system of claim 8, wherein determining the assistance-initiating characteristic comprises utilizing a machine learning model (Kusens Fig. 1: steps F1a – F1f  paragraphs [0009-0014]), and wherein the method further comprises: obtaining user feedback regarding the adaptation (user feedback appears to be an optional action initiated by the user, which is not mandatory as admitted by Application Specification); and training the machine learning model with the user feedback (the preceding limitation is rejected as explained in 35 USC § 112(a) rejection above). 

Claim 25 and 27 are rejected under 103 as being unpatentable over Burnham; Andrew D. (US 20170215208 A1) in view of Kusens
As to claim 25, Burnham discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method (Burnham Fig. 1[0026] ). 
Burnham fails to directly disclose the method comprising: determining an assistance-initiating characteristic corresponding to a user, wherein determining the assistance-initiating characteristic is based, at least in part, on a user action by the user. 
However, in a related field of endeavor, Kusens discloses a computer system and method, wherein the method comprising: determining an assistance-initiating characteristic corresponding to a user, wherein determining the assistance-initiating characteristic is based, at least in part, on a user action by the user ([0010] At step F1d, if the computerized monitoring system detects a fall based on configurable and specific segments of an individual's body entering a defined fall zone)
the user action corresponding to an interaction between the user and a kiosk; 
generating, in response to determining the assistance-initiating characteristic, an adaptation comprising automatically adjusting the kiosk, wherein generating the adaptation further comprises automatically switching the kiosk from a voice-controlled mode of operation to a touch-controlled mode of operation, such that: 
the voice-controlled mode of operation is inactive, and the kiosk is configured to accept touch-screen commands in place of voice commands  (the preceding limitation is rejected as explained in 35 USC § 112(b) rejection above). 
It would have been obvious to one of ordinary skill in the art to apply Kusens' user adaptation response to Burnham’s program product, to allow “caregivers, central monitoring companies, and other persons to monitor disabled, elderly, or other high-risk individuals and obtain automatic notification”, as revealed by Kusens in [0003]. 

As to claims 27, Burnham and Kusens disclose the computer program product of claim 25, wherein determining the assistance-initiating characteristic comprises utilizing a machine learning model (Kusens Fig. 1: steps F1a – F1f  paragraphs [0009-0014]), and wherein the method further comprises: obtaining user feedback regarding the adaptation (user feedback appears to be an optional action initiated by the user, which is not mandatory as admitted by Application Specification); and training the machine learning model with the user feedback (the preceding limitation is rejected as explained in 35 USC § 112(a) rejection above). 

Claim 28 is rejected under 103 as being unpatentable over Burnham; Andrew D. (US 20170215208 A1) in view of Kusens and Chakravarthula
As to claim 28, Burnham and Kusens disclose a computer program product of claim 25.
 Burnham and Kusens do not appear to directly disclose wherein determining the assistance-initiating characteristic comprises comparing a time that a user's eyes are squinted to a threshold time. 
However, in a related field of endeavor, Chakravarthula discloses a command determination method and device wherein determining the assistance-initiating characteristic comprises comparing a time that a user's eyes are squinted ([0041] Various embodiments involve a camera mounted on or near a display coupled with a processor programmed to detect, track and/or recognize a face or partial face, or a face region, such as one or two eyes, ... or a facial expression or gesture such as ... blinking) 
to a threshold time (Chakravarthula does not appear to teach a threshold time that the user's eyes are squinted. However, Application Specification does not provide a criteria on how the threshold time is calculated. Instead, two values of eye-squinting time threshold of 30 seconds and 45 seconds are given as examples. As such, the claimed threshold time has been considered a design choice).
It would have been obvious to one of ordinary skill in the art to apply Chakravarthula's blinking as a user assistance-initiating characteristic, into Kusens’ modified assistance management system, “to improve the computing or television experience” of a user, as revealed by Chakravarthula in [0007]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621